DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
Response to Amendment
Applicant’s arguments filed 19 November 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
Claim Objections
Claims 6, 13, 17, and 20 are objected to because of the following informalities:  
In Claim 6, first line, “the device” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - the system - - . However, this interpretation is a non-limiting example, and Applicant is invited to amend in any clear way so as to remove the objection.
In Claim 13, line 7, “fame” should likely read - - frame - - .
In Claim 17, lines 5-6, “zone part” should likely read - - zone - - .
In Claim 20, lines 2-3, “zone part” should likely read - - zone - - .
In Claim 20, line 7, “fame” should likely read - - frame - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackerman et al., US Patent Application Publication No.: 2017/0286792 A1, hereby Ackerman.
Regarding Claims 1 and 13, Ackerman discloses a system and method of imaging, the system and method (Figs. 8-10 and 13) comprising:
“an illumination source operable to illuminate in a spectrum (Fig. 8, element 102, and Fig. 10, element 202, disclosing an illumination source; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Figs. 9 and 13); 
an imager operable to image in the spectrum for a plurality of frames and perform a rolling shutter operation for each frame, wherein the frames have a plurality of zones, the plurality of zones including a first zone and a second zone, the second zone different than the first zone (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding 
a controller (Fig. 8, elements 112, 114, and 116); 
wherein: 
for a first frame, the illumination source is operable to selectively illuminate during a portion of an exposure of the imager, such that only part of the first frame is illuminated, the first zone is the selectively illuminated part of the first frame (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis), 
the controller (Fig. 8, elements 112, 114, and 116) is operable to: 
record an image of the first frame (Fig. 8, element 126, and paragraph [0069]), and 
analyze the image of the first frame and determine if a biometric signature of a subject is substantially present in the first zone; based on a determination that the biometric signature was not substantially present in the first zone: for a second frame, the illumination source is further operable to selectively illuminate during a different portion of the exposure, such that only part of the second frame is illuminated (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis), and 
the controller (Fig. 8, elements 112, 114, and 116) is operable to record an image of the second frame (Fig. 8, element 126, and paragraph [0069]); and 
the second zone is the selectively illuminated part of the second frame (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of .”
Regarding Claim 18, Ackerman discloses each and every feature of Claims 1 and 13, as recited above. Examiner further notes that Claim 18 is claimed as a device including the features Claims 1 and 13, which is also disclosed in the same cited portions above. Therefore, the rationale/citations utilized in Claims 1 and 13 apply equally as well to Claim 18.
Regarding Claim 2, Ackerman discloses:
“the controller is further operable to analyze the image of the second frame and determine if the biometric signature is substantially present in the second zone; and based on a determination that the biometric signature was not present in the second zone, for each of a series of subsequent frames the illumination source is further operable to selectively illuminate during a different portion of the exposure, such that a different part of each frame is illuminated (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated .”
Regarding Claims 4 and 14, Ackerman discloses:
“wherein the controller (Fig. 8, elements 112, 114, and 116) is further operable to process the biometric signature (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis).”
Regarding Claim 12, Ackerman discloses:
“wherein the spectrum is an infra-red spectrum (Figs. 8-9, and paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR).”
Regarding Claim 17, Ackerman discloses:
“determining whether a biometric signature is present in a second zone of the second frame substantially corresponding to the illuminated portion of the second frame; and based on a determination that the biometric signature was not present in the second zone part, selectively illuminating during a series of subsequent frames a unique portion of the frame exposure period for each subsequent frame (Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis).”
Regarding Claim 20, Ackerman discloses:
“in response to a determination that the biometric signature is not present in the second zone part of the second frame: the illumination source is further operable to selectively illuminate during a series of subsequent frames, for a series of unique portions of the frame exposure period for each subsequent frame, until the biometric signature is determined present in a zone of a subsequent fame corresponding to the selectively illuminated portion of the frame exposure period for that frame, wherein the controller determines whether the biometric signature is present in the zone of each subsequent frame corresponding to the selectively illuminated portion of the frame exposure period for that frame (Fig. 8, elements 112, 114, and 116; Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, in view of Ovsiannikov et al., US Patent Application Publication No.: 2018/0121724 A1, Ovsiannikov.
Ackerman discloses the invention substantially as claimed. Regarding Claims 3 and 19, Ackerman discloses:
“based on a determination that a biometric signature is substantially present in the second zone: for a third frame, the illumination source is further operable to selectively illuminate during a portion of the exposure, such that only part of the third frame is illuminated; and the controller is operable to record an image of the third frame; and the . . . zone is the selectively illuminated part of the third frame (Fig. 8, elements 112, 114, 116, and 126; Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis).”
However, although Ackerman does not expressly disclose the second zone is the selectively illuminated part of the third frame, Ovsiannikov does expressly disclose the following:
“. . . ; and the second zone is the selectively illuminated part of the third frame (Fig. 3, and paragraph [0049], disclosing several pictures may be taken in succession with the sub-window rolling shutter to quickly capture the window of interest multiple times).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ackerman and Ovsiannikov to modify the system, device, and method of imaging of Ackerman to use the second zone is the selectively illuminated part of the third frame as in Ovsiannikov. The motivation for doing so would have been to create the advantage of improving image quality (see Ovsiannikov, Fig. 3, and paragraph [0049]).
Claim Rejections - 35 USC § 103
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, in view of Jakubiak et al., US Patent Application Publication No.: 2020/0218915 A1, hereby Jakubiak.
Regarding Claims 5 and 15, Ackerman discloses:
“wherein the controller is further operable to, based on the processing of the biometric signature (Fig. 8, elements 112, 114, 116, and 126; Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically sweeping an illuminated stripe down the field-of-view and stopped when a region of interest is detected; thus, rather than using a single frame (as in dim illumination), the illuminated stripe can be a fraction in width of the full frame and is advanced across the field-of-view, thereby using multiple frames to detect the region of interest; see also paragraphs [0070]-[0072], disclosing the adaptive trigger module can include detecting features of the face such as eyes as the region of interest, and when the region of interest is not illuminated, feedback is sent to the adaptive trigger module to locate new rows associated with the region of interest to adjust the flash pulse delay to trigger the flash illumination at the appropriate rows coinciding with the region of interest; paragraphs [0050] and [0063], disclosing any spectrum of light can be used, including NIR; see also Fig. 10, visually disclosing the structural features of the camera biometric analysis device; see also Fig. 13, and paragraphs [0050] and [0082]-[0083], disclosing an example of selective illumination and biometric analysis), . . .”
However, although Ackerman does not expressly disclose the claimed matching the biometric signature with a subject profile, Jakubiak does expressly disclose the following:
“wherein the controller is further operable to, based on the processing of the biometric signature, match the biometric signature with a subject profile (Fig. 1, element 100, and Fig. 2, element 220, and paragraphs [0054] and [0056]; Fig. 3; paragraph [0065], disclosing “the biometric scanning module 301 may extract feature points in the image and determine whether there are feature points corresponding to the eyes, nose, and mouth”; Fig. 9, and paragraph [0102], disclosing “the .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ackerman and Jakubiak (hereby Ackerman-Jakubiak) to modify the system, device, and method of imaging of Ackerman to use the claimed matching the biometric signature with a subject profile as in Jakubiak. The motivation for doing so would have been to create the advantage of accurately determining that iris scanning on the user succeeds (see Jakubiak, Fig. 9, and paragraph [0104]).
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, in view of Fields et al., US Patent Application Publication No.: 2020/0314411 A1, hereby Fields.
Regarding Claim 6, Ackerman discloses:
“for a plurality of frames, selectively illuminate during a portion of the exposure of the imager, such that only part of each frame is illuminated, until a . . . of the imager's field of view has been selectively illuminated; and . . . the selectively illuminated portions of a plurality of images corresponding to the plurality of frames, to produce a . . . image (Fig. 8, elements 112, 114, 116, and 126; Figs. 8-9 and paragraphs [0066]-[0069], disclosing utilizing a rolling shutter camera (Fig. 8, element 108) for capturing images for biometric analysis and utilizing selective illumination; paragraphs [0051], [0057], and [0060]-[0061], disclosing using multiple frames to detect a region of interest, and specifically, the adaptive trigger module can be executed to search and find the region of interest by systematically .”
However, although Ackerman does not expressly disclose the claimed a totality of the imager's field of view has been selectively illuminated or combining the selectively illuminated portions of a plurality of images corresponding to the plurality of frames, to produce a combined image, Fields does expressly disclose the following:
“for a plurality of frames, selectively illuminate during a portion of the exposure of the imager, such that only part of each frame is illuminated, until a totality of the imager's field of view has been selectively illuminated; and combine the selectively illuminated portions of a plurality of images corresponding to the plurality of frames, to produce a combined image (Figs. 4A-4C, and paragraphs [0033]-[0037], disclosing selectively illuminating each frame until a totality of the imager's field of view has been selectively illuminated; Fig. 5, and paragraphs [0025] and [0038]-[0040], disclosing biometric analysis and combining the first and second images having the selective illumination).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ackerman and Fields to modify the system, device, and method of imaging of Ackerman to use the claimed a totality of the imager's field of view has been selectively illuminated and combining the selectively illuminated portions of a plurality of images corresponding to the plurality of frames, to produce a combined image as in Fields. The motivation for doing so would have Fields, Figs. 4A-4C and 5, and paragraph [0040]).
Claim Rejections - 35 USC § 103
Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman-Jakubiak, and in further view of Rivard et al., US Patent Application Publication No.: 2021/0001810 A1, hereby Rivard.
Regarding Claims 7 and 16, Ackerman-Jakubiak discloses:
“wherein the controller (Ackerman, Fig. 8, elements 112, 114, and 116) is operable to . . . based at least in part on the subject profile match (Jakubiak, Fig. 1, element 100, and Fig. 2, element 220, and paragraphs [0054] and [0056]; Fig. 3; paragraph [0065], disclosing “the biometric scanning module 301 may extract feature points in the image and determine whether there are feature points corresponding to the eyes, nose, and mouth”; Fig. 9, and paragraph [0102], disclosing “the electronic device may identify whether a facial area is detected based on feature points in the facial image in operation 901. For example, the processor 220 may identify whether an area including feature points corresponding to a person's eyes, nose, and mouth is detected from the facial image”; paragraph [0103], disclosing “[w]hen a facial area is detected from the facial image (`Yes` in operation 901), the electronic device may identify whether an iris image is detected from the facial area in operation 903”; paragraph [0104], disclosing “the processor 220 may perform iris scanning based on the similarity between the iris image detected from the facial image and at least one reference iris image stored in the memory 230. When there is a reference iris image with a similarity in iris image exceeding the reference value, the processor 220 may determine that iris scanning on the user succeeds”; see also Fig. 5B, and paragraph [0078]; see also Fig. 6).”
The motivation that was utilized in Claims 5 and 15 applies equally as well here.
However, although Ackerman-Jakubiak does not expressly disclose the claimed unlocking of a vehicle door based at least in part on the subject profile match, Rivard does expressly disclose the following:
“wherein the controller is operable to unlock a vehicle door based at least in part on the subject profile match (Fig. 4A, elements 404-408, Fig. 4B, elements 416-422, and Fig. 4C, elements .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ackerman-Jakubiak and Rivard (hereby Ackerman-Jakubiak-Rivard) to modify the system, device, and method of imaging of Ackerman-Jakubiak to use unlocking of a vehicle door based at least in part on the subject profile match as in Rivard. The motivation for doing so would have been to create the advantage of rather than comparing the face of the individual against an entire database of profiles, the identification can be made with respect to a dataset of just the user, which may speed up the comparison process such that the identification can occur more quickly and/or more accurately than a more general face search (see Rivard, Figs. 4A-4C; Fig. 1, and paragraphs [0047], [0051], [0053], [0055], and [0130]).
Regarding Claim 8, Ackerman-Jakubiak-Rivard discloses:
“wherein the subject profile comprises one or more of seat position, window tint, radio station, radio volume maximum, vehicle speed, driving mode, dash illumination, mirror position, mirror versus display selection, steering wheel position, pedal position, or lighting preference (Rivard, Fig. 4A, elements 404-408, Fig. 4B, elements 416-422, and Fig. 4C, elements 428-436, disclosing various examples of unlocking a vehicle door based on a determination of an authorized user; Fig. 1, and paragraphs [0047], [0051], [0053], [0055], and [0130], disclosing an occupant profile is associated with a particular authorized user, and access (e.g., unlocking a vehicle door) may be granted and/or restrictions (e.g., speed limit restrictions) may be applied based on the occupant profile).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ackerman-Jakubiak-Rivard to modify the system, device, and method of imaging of Ackerman-Jakubiak to use the claimed subject profile as in Rivard. The motivation for doing so would have been to create the advantage of providing a specific driver (such as a teenager with a learner’s permit but not a driver’s license) with safety restrictions (see Rivard, Figs. 4A-4C; Fig. 1, and paragraphs [0047], [0051], [0053], [0055], and [0130]).
Claim Rejections - 35 USC § 103
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, in view of Hoyos et al., US Patent Application Publication No.:  2015/0363986 A1, hereby Hoyos.
Regarding Claim 9, Ackerman discloses:
“. . . the illumination source, the imager (Ackerman, Figs 8 and 10), and . . . .”
However, although Ackerman does not expressly disclose the claimed the claimed structural features, Hoyos does expressly disclose the following:
“a housing; and a rearview mirror; wherein the housing substantially encloses the illumination source, the imager, and the rearview mirror (Figs. 1- 2A, and paragraphs [0028], [0058], and [0141], disclosing biometric authentication and that a camera (that can be coupled to an IR light emitter) is internally positioned on the rear view mirror to collect imagery).”
Although the exact features are not specifically shown, the art of record clearly discloses internally positioning a camera and IR illumination source on a rear view mirror, as recited above, in which various similar placements are well known to one of ordinary skill. Therefore, before the effective filing date, it would have been obvious to one of ordinary skill in the art to use a similar configuration as claimed to not only capture imagery of the interior of the vehicle, but also to provide electronic devices at a reduced size that are aesthetically pleasing (see Ackerman, Figs. 8 and 10; see Hoyos, paragraph [0141]), which is well within the teachings of Ackerman and Hoyos (hereby Ackerman-Hoyos).
Regarding Claim 11, Ackerman-Hoyos discloses:
“wherein the rearview mirror is an internal rearview mirror (Hoyos, Figs. 1- 2A, and paragraphs [0028], [0058], and [0141], disclosing biometric authentication and that a camera (that can be coupled to an IR light emitter) is internally positioned on the rear view mirror to collect imagery).”
The motivation that was utilized in Claim 9 applies equally as well to Claim 11.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman-Hoyos, and in further view of McCabe et al., US Patent Application Publication No.: 2010/0046059 A1, hereby McCabe.
Regarding Claim 10, Ackerman-Hoyos discloses:
“the rearview mirror comprises a reflecting portion and . . . ; and the imager is disposed (Hoyos, Figs. 1- 2A, and paragraphs [0028], [0058], and [0141], disclosing biometric authentication and that a camera (that can be coupled to an IR light emitter) is internally positioned on the rear view mirror to collect imagery). . . .”
However, although Ackerman-Hoyos suggests the claimed structural features, McCabe does expressly disclose the following:
“the rearview mirror comprises a reflecting portion and an imaging window; and the imager is disposed behind and in optical communication with the imaging window (paragraph [0130], disclosing the mirror assembly may include an illumination source for providing IR illumination within the cabin of the vehicle and can be directed toward the head of the driver of the vehicle, in which the illumination source may be used in conjunction with an imaging device; paragraph [0150], disclosing the mirror assembly may also include an imaging device, which may be positioned behind the transflective element, and may receive or capture images of the interior cabin of the vehicle which is covered by near infrared light of the light source).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ackerman-Hoyos and McCabe to modify the system, device, and method of imaging of Ackerman-Hoyos to use the claimed structural features as in McCabe. The motivation for doing so would have been to create the advantage of allowing a camera and IR source to be easily positioned within a mirror casing, in which the camera may efficiently capture images of the interior of the cabin of the vehicle during IR/near-IR illumination (see McCabe, paragraphs [0130] and [0150]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose selective illumination and biometric analysis. For example, the following references show similar features in the claims, although not relied upon: Kim (US 20180315288 A1), Figs. 1-6; Horesh (US 2016/0219208 A1), Figs. 3-5; Sztuk (US 2015/0199559 A1), Figs. 3-4 and 10.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482